DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 10 are drawn to a system. 
	Claims 11 - 20  are drawn to a method.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 10 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. A system for generating statistical predictions for an expected performance of a sporting entity, the system comprising:
at least one server comprising at least one processor and a non-transitory memory having stored thereon instructions that, upon execution, cause the processor to perform functions comprising:
determining a target performance metric in association with the sporting entity;
determining at least one data category and at least one data filter in association with each of the at least one data category;
receiving data for each of the at least one data category, wherein the data received for each of the at least one data category is filtered according to the at least one data filter;
based on the received data, generating at least one statistical feature for each of the at least one data category, wherein the at least one statistical feature comprises a prediction of the expected performance of the sporting entity in respect of the target performance metric; and
updating the non-transitory memory to include the at least one statistical feature for each of the at least one data category.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes. 
More specifically, under this grouping, the italicized limitations represent concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, the italicized limitations represent a mental process of a person generating statistical data or features based upon filtered categories of data to further generate a prediction regarding a sporting entity’s expected performance. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 

Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a server comprising at least one processor and a non-transitory memory…; and “updating the non-transitory memory…”
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a server comprising at least one processor and a non-transitory memory…; and non-transitory memory. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Otterling et al (AU 2015203886 A1) establishes that these additional elements are generic: “Fig 1 shows schematically a client and server based computerised gaming system with a gaming machine 2, herein also called a video lottery terminal, set up as a client 5 gaming machine 2 and a gaming server 4 that are communicatively coupled. The gaming machine 2 and the gaming server 4 are provided with data processors, memory means, data communications interfaces, control programs, user input/output interfaces etc. in a per se well known 10 manner. Different functions and features that are specific for the present invention are preferably realised by means of software computer program code executed on data processing means comprised in the server and in the client respectively, or by means of specifically designed 15 electronic components, or by means of combinations of software and electronic components. In the example of Fig 1 there is only a single client gaming machine but of course a number of client gaming machines can be and is normally connected to a server. (Otterling, page 13:1-19)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 11 - 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewski (US 2017/0140605).
As per claim 1, Lewski discloses:
at least one server comprising at least one processor and a non-transitory memory having stored thereon instructions that, upon execution, cause the processor to perform functions comprising: (Lewski discloses the use of a server and non-transitory memory comprising instructions) (Lewski 0091 – 0096)
determining a target performance metric in association with the sporting entity; (Lewski discloses the determination of a prop bet (i.e. target performance metric)) (Lewski 0017, 0018)
determining at least one data category and at least one data filter in association with each of the at least one data category; (Lewski discloses determining a plurality of statistics according to player entities that are filtered in association with data categories (i.e. positions, events, teams, rosters etc.) (Lewski 0018)
receiving data for each of the at least one data category, wherein the data received for each of the at least one data category is filtered according to the at least one data filter; (Lewski discloses determining a plurality of statistics according to player entities that are filtered in association with data categories (i.e. positions, events, teams, rosters etc.) (Lewski 0018)
based on the received data, generating at least one statistical feature for each of the at least one data category, wherein the at least one statistical feature comprises a prediction of the expected performance of the sporting entity in respect of the target performance metric; and (Lewski discloses the mapping of statistics according to at least one statistical category, wherein the player can select players associated with the statistical category for a prop bet such as combination bets (Lewski 0023, 0024) that is further associated with a predicted score for the player for a specific statistic (Lewski 0026)) 
updating the non-transitory memory to include the at least one statistical feature for each of the at least one data category. (Lewski discloses the updating or generation of odds (i.e. statistical feature)) Lewski 0026)
As per claim 2, Lewski discloses: wherein the data filters comprise at least one of a time interval filter and at least one key performance indicator (KPI) filter. (Lewski discloses the filtering of according to performance conditions (Lewski 0022) and an upcoming event (i.e. time interval) (Lewski 0018).
As per claim 3, Lewski discloses: wherein the at least one data category comprises a plurality of data categories, wherein each of the plurality of data categories is assigned a respective bias weight, and the processor further preforms the function of:  - 34 -generating a combined statistical data set by combining the at least one statistical feature generated for each of the plurality of data categories in accordance with the bias weights assigned to each of the plurality of data categories. (Lewski discloses the computation of odds (i.e. statistical feature) based upon a predicted score associated with a selected category.  “This score computation is performed by analyzing the player's historical statistical performance. For example, data illustrating the player's historical performances may be retrieved from database 115. According to one approach, a “weighted average” is computed from the retrieved data that takes into account the players most recent N games played, where N is a positive integer.”) (Lewski 0026).
As per claim 4, Lewski discloses: wherein the combined statistical data set comprises at least one of an average statistical value, a standard deviation, and a set of confidence rating ranges. (Lewski 0027).
Independent claim 11 and dependent claims 12 – 14 are anticipated by Lewski based on the same analysis set forth for claim 1 and dependent claims 2 – 14 respectively as they are similar in claim scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lewski (US 2017/0140605) in view of Battista (US 2016/0180358).
As per claim 5, 
Lewski fails to disclose:
receiving an actual performance outcome for the target performance metric; based on the actual performance outcome, determining the accuracy of the combined statistical data set; and based on the determined accuracy of the combined statistical data set, modifying the bias weightings assigned to each of the plurality of data categories.
However, in a similar field of endeavor, Battista discloses a system for fine tuning predictions based upon actual outcomes.  Specifically, Battista discloses ” The application 50 may receive this data from DMS data 72. Thereafter, the application 50 is configured to compare the actual outcome with the predicted outcome. This enables the application 50 gain information into what actually occurred as compared to what was predicted to occur. Based on this comparison, the application 50 may generate accuracy statistics for updating and tuning the predictive analysis process. For example, the application 50 may determine which identified factors had the highest correlation to the actual outcome. The application 50 may alter the values of weight modifiers accordingly. Updating and tuning may be done autonomously or manually.” (Battista 0139).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify the bias weighting of statistical data in response to the analyzation of an actual outcome of a particular situation with regards to accuracy of the statistics used.  This would enable the system or a user to continually generate predictions that are increasingly more accurate the more the prediction system is used.
As per claim 6, Lewski discloses:
wherein the system further preforms the function of: generating a contest for predicting the actual performance outcome; and generating a predicted outcome based on the average statistical value determined in the combined statistical data set. (Lewski discloses the generation of odds for a prop bet or contest based upon an average of a player’s expected performance with regards to a statistic chosen in the prop bet) (Lewski 0027, 0029).
Dependent claims 15 and 16 are mad obvious by the combination of Lewski and Battista based on the same analysis set forth for dependent claims 5 and 6 respectively as they are similar in claim scope.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lewski (US 2017/0140605) in view of Battista (US 2016/0180358) in view of Ellis et al. (2014/0089233).
As per claim 7, Lewski fails to disclose:
wherein the contest is a betting contest and a set of betting odds are generated based on the set of confidence rating ranges in the combined statistical data set.
However, Ellis discloses the setting of odds for a betting contest based upon confidence ranges or thresholds that are associated with gathered statistical data relating to the user who previously made accurate bets (Ellis 0024 – 0030).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Lewski in view of Ellis to generate odds for a betting contest based upon the combined statistical data of previous predictions made by various users of various expertise levels.  This would be beneficial as it would reward players with more favorable odds in response to the more accurate predictions they are able to achieve.
Dependent claim 17 is made obvious by the combination of Lewski, Battista and Ellis based on the same analysis set forth for dependent claim 7, as they are similar in claim scope.
Claim(s) 8 – 10 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lewski (US 2017/0140605) in view of Battista (US 2016/0180358) in view of Ellis et al. (2014/0089233) in view of Nicely et al (US 2010/0117299).
As per claim 8, 
Lewski fails to disclose:
receiving at least one contest entry from at least one contestant, wherein each of the at least one contest entry comprises a predicted outcome for the contest; determining the difference between the actual performance outcome and the predicted outcome, for each of the at least one contest entry; and based on the difference, determining a payout, wherein the payout increases as the predicted outcome is more proximal to the actual performance outcome, and wherein the value of the payout is determined according to the set of betting odds.
	However, in a similar field of endeavor, Nicely discloses the determination of a payout rate that is based upon the percentage of correct predictions that a player has made in a side game.  For example, the more correct a prediction is the greater the payout will be (Nicely 0263 – 0264, Fig 49).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Lewski to provide a payout scheme that is based upon how correct a particular prediction is.  This would be beneficial as a player can possible be awarded a payout despite not achieving a 100 percent successful outcome.
	As per claim 9, Lewski fails to disclose:
wherein the contest comprises predicting a plurality of target performance metrics for at least one sporting entity, and the processor further preforms the function of: receiving at least one contest entry from at least one contestant, wherein each of the at least one contest entry comprises a set of predicted outcomes for the contest; based on the actual performance outcome, determining the number of correct predictions in the set of predicted outcomes for each of the at least one contest entry; and determining a payout for each of the at least one contestant, wherein the payout increases in proportion to the number of correct predictions in the set of predicted outcomes, and wherein the value of the payout is determined according to the set of betting odds.
However, in a similar field of endeavor, Nicely discloses the determination of a payout rate that is based upon the percentage of correct predictions that a player has made in a side game.  For example, the more correct a prediction is the greater the payout will be (Nicely 0263 – 0264, Fig 49).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Lewski to provide a payout scheme that is based upon how correct a particular prediction is.  This would be beneficial as a player can possible be awarded a payout despite not achieving a 100 percent successful outcome.
	As per claim 10, The combination of Lewski in view of Nicely as applied to claim 9, wherein a bonus line is awarded as a payout in a case where each prediction, in the set of predicted outcomes, is correct. (Nicely discloses the player achieving a 100 percent successful rate of predictions and being awarded a most advantageous payout of 30 to 1) (Nicely Fig 49)
Dependent claims 18, 19 and 20 are mad obvious by the combination of Lewski, Battista, Ellis and Nicely based on the same analysis set forth for dependent claims 8 , 9 and 10 respectively as they are similar in claim scope.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        7/28/2022

/James S. McClellan/Primary Examiner, Art Unit 3715